Appeal by defendant from an order of the County Court of Nassau County denying his motion to set aside judgments of conviction, entered upon his pleas of guilty to the crimes of robbery in the first degree and assault in the second degree, for leave to plead not guilty, and for a new trial on the ground of newly-discovered evidence. Order of the County Court of Nassau County -unanimously affirmed. No power to grant the defendant’s motion in any phase is resident in the County Court. (People ex rel. Curtis v. Kidney, 225 N. Y. 299, 301; Code Grim. Proc. §§ 962, 337, 465, subd. 7; Matter of Dodd v. Martin, 248 N. Y. 394, affg. 224 App. Div. 179; People v. Frangipane, 171 Misc. 610.) Appeal from judgment dismissed, as no appeal lies therefrom. Hagarty, Carswell, Adel and Taylor, JJ., concur; Lazansky, P. J., concurs in result.